Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00772-CR

                                    Christopher HAILEY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 396th Judicial District Court, Tarrant County, Texas
                                  Trial Court No. 1306781D
                  The Honorable George William Gallagher, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       SIGNED January 8, 2014.


                                               _________________________________
                                               Marialyn Barnard, Justice